DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed August 31, 2021, applicant submitted an amendment filed on November 30, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.  The 101 rejection remains for reasons as set forth below.  It is noted that although the claims have been amended to include generic processors, such as speaker, microphones, etc., these processors does not preclude the claims from reciting an abstract idea. 

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of detecting wake expression, as explained in detail below. The limitation of generating first audio data (can be done by a user speaking), determining one or more parameters associated with the first audio data (can be done by a user analyzing the data and making a determination), analyzing the first audio data to generate text data corresponding to the first audio data (can be done by the user transcribing the data) and causing output of second audio data (can be done by a user verbally speaking the data).  As drafted, the above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various processors nothing in the claim element precludes the steps from practically being performed by mental processing. The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims are also non-statutory for reasons set forth above.  For example, wherein a first parameter of the one or more parameters corresponds to an audio input characteristic and a second parameter of the one or more parameters corresponds to a device operation characteristic (can be done by a user analyzing the data and setting up parameters), wherein the audio input characteristic comprises an echo characteristic associated with the first audio data or a loudness characteristic associated with the first audio data (can be done by a user listening to the audio and determining how loud the data is), wherein the device operation characteristic comprises a presence of the one or more audio speakers, a loudness characteristic of sound generated by the one or more audio speaker, or an amount of echo reduction performed by the one or more processors (can be done by a user listening to the audio and determining how loud the data is), determining a pattern of input signals based at least partly on the one or more parameters; and generating a reference file based at least partly on the pattern of input 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-24, 27-34, 36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zad-Issa (USPN 7,680,465) in view of Paquier et al. (PGPUB 2011/0111805), hereinafter referenced as Paquier and in further view of Visser et al. (PGPUB 2013/0156209), hereinafter referenced as Visser.

Regarding claims 21 and 29, Zad-Issa discloses a system and device, hereinafter referenced as a system comprising: 
one or more microphones (microphone; column 3, line 56 – column 4, line 22); 
one or more audio speakers (speaker; column 3, line 56 – column 4, line 22);
 one or more processors (controller; column 3, line 29-32); and 
non-transitory computer-readable media storing instructions that, when executed by the one or more processors (memory; column 3, line 56 – column 4, line 22), cause the system to: 
generate, using the one or more microphones, first audio data (microphone; column 3, line 56 – column 4, line 22); 
determine one or more parameters associated with the first audio data (parameters; column 3, line 56 – column 4, line 22 with column 5, lines 23-64); and
cause, using the one or more audio speakers and based at least partly on the text data, output of second audio data (speaker; column 3, line 56 – column 4, line 22), but does not specifically teach analyzing using the one or more parameters, the first 
Paquier teaches a system wherein analyzing, using the one or more parameters, the first audio data to generate text data corresponding to the first audio data (speech-to text; p. 0033), to provide a variety of ways to output data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to provide a way to convert data and enhance the systems functionality. 
Zad-Issa in view of Paquier discloses a system as described above, but does not specifically teach a housing, one or more microphones proximate a top of the housing and one or more audio speakers disposed proximate a bottom of the housing and directed at least partly away from the one or more microphones.  However, Applicant microphones being on the top and the speakers on the bottom is simply design choice.  Nonetheless, Visser discloses a system comprising:
a housing (figs 1-2 with p. 0045-0046); 
one or more microphones proximate a top of the housing (microphones; figures 2-4 with p. 0053); 
one or more audio speakers (speakers) disposed proximate a bottom of the housing and directed at least partly away from the one or more microphones (proper distance; figs. 2-4 with p. 0053), to optimize performance.

Regarding claim 22, Zad-Issa discloses a system wherein a first parameter of the one or more parameters corresponds to an audio input characteristic and a second parameter of the one or more parameters corresponds to a device operation characteristic (various parameters; column 3, line 56 – column 4, line 22). 
Regarding claim 23, Zad-Issa discloses a system wherein the audio input characteristic comprises an echo characteristic associated with the first audio data or a loudness characteristic associated with the first audio data (echo; column 4, lines 17-32 and column 5, lines 54-64, column 8, lines 1-5). 
Regarding claim 24, Zad-Issa discloses a system wherein the device operation characteristic comprises a presence of the one or more audio speakers, a loudness characteristic of sound generated by the one or more audio speaker, or an amount of echo reduction performed by the one or more processors (loudness/echo; column 4, lines 17-32 and column 8, lines 1-5). 
Regarding claim 27, Zad-Issa discloses a system wherein: 
a first parameter of the one or more parameters indicates a low audio speaker output loudness (loud parameter; column 3, line 56 – column 4, line 22); 
a second parameter of the one or more parameters indicates a high input audio loudness (volume parameter; column 3, line 56 – column 4, line 22); and 
the instructions, when executed by the one or more processors, further cause the system to determine whether to analyze content of the first audio data based at least 
Regarding claim 28, Zad-Issa discloses a system wherein: 
a first parameter of the one or more parameters indicates a low degree of echo cancellation (echo; column 4, lines 17-32 and column 8, lines 1-5); 
a second parameter of the one or more parameters indicates that the one or more audio speakers are producing sound (speaker; column 3, line 56 – column 4, line 22); and 
the instructions, when executed by the one or more processors, further cause the system to determine whether to analyze content of the first audio data based at least partly on the first parameter and the second parameter (parameter data; column 3, line 56 – column 4, line 22). 
Regarding claim 30, it is interpreted and rejected for similar reasons as set forth in the combination of claims 22-24
Regarding claim 31, Zad-Issa discloses a system wherein the instructions, when executed by the one or more processors, further cause the device to: 
determine a first parameter based at least partly on content of the first audio data (parameter; column 3, line 56 – column 4, line 22); 
determine a second parameter based at least partly on an echo associated with generating the first audio data (echo; column 3, line 56 – column 4, line 22 with column 8, lines 1-5); 
determine a third parameter based at least partly on a loudness associated with the first audio data (loudness; column 3, line 56 – column 4, line 22); 

generate a reference parameter based at least partly on the first parameter, the second parameter, the third parameter, or the fourth parameter (parameter data; column 3, line 56 – column 4, line 22). 
Regarding claim 32, Zad-Issa discloses a system wherein the instructions, when executed by the one or more processors, further cause the device to: 
generate, using the one or more audio speakers and as part of a device initialization, a reference sound (speaker; column 3, line 56 – column 4, line 22); and 
detect, using the one or more microphones, the reference sound, wherein the reference parameter is based at least partly on the reference sound (parameter; column 3, line 56 – column 4, line 22). 
Regarding claim 33, Zad-Issa discloses a system wherein the first audio data is based at least partly on a user utterance spoken into the one or more microphones (microphone; column 3, line 56 – column 4, line 22). 
Regarding claim 34, it is interpreted and rejected for similar reasons as set forth above.  In addition, Zad-Issa discloses a method comprising: 
determining a plurality of parameters associated with audio data detected by one or more microphones (microphone; column 3, line 56 – column 4, line 22); and
causing, based at least partly on the text data and a second parameter of the plurality of parameters, a speaker of the device to generate an audio or visual output (column 3, line 56 – column 4, line 22). 
claim 36, Zad-Issa discloses a method wherein the computing device comprises a speech interface device in communication with a server device (controller, memory, etc.; column 3, line 56 – column 4, line 22). 
Regarding claim 38, Zad-Issa discloses a method wherein the plurality of parameters are based at least partly on an amount of echo associated with the first audio data (echo; column 4, lines 17-32 and column 8, lines 1-5). 
Regarding claim 39, Zad-Issa discloses a method wherein the plurality of parameters are based at least partly on a loudness associated with an output at the speaker (loudness; column 4, lines 17-32 and column 5, lines 54-64, column 8, lines 1-5).
Regarding claim 40, it is interpreted and rejected for similar reasons as set forth above.  In addition, Paquier discloses a method wherein the plurality of parameters are based at least partly on whether the speaker or a text-to-speech algorithm generate an output (p. 0032). 

Claims 25-26 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zad-Issa in view of Paquier and Visser and further view of Lu et al. (PGPUB 2009/0164215), hereinafter referenced as Lu.

Regarding claim 25, Zad-Issa in view of Paquier and Visser disclose a system, but does not specifically teach wherein the instructions, when executed by the one or more processors, further cause the system to: 

generate a reference file based at least partly on the pattern of input signals. 
Lu discloses a system wherein the instructions, when executed by the one or more processors, further cause the system to: 
determine a pattern of input signals based at least partly on the one or more parameters (the air is stifling; p. 0070); and 
generate a reference file based at least partly on the pattern of input signals (database; p. 0070), to reduce operation complexity of a user. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to enhance the system.
Regarding claim 26, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lu disclose a system wherein the instructions, when executed by the one or more processors, further cause the system to: 
generate, using the one or more microphones, third audio data (p. 0053-0054, 0058-0060, 0062-0064, 0068-0071); and 
determine a confidence value indicating a comparison of the third audio data to the reference file, the second audio data being based at least partly on the confidence value (p. 0053-0054, 0058-0060, 0062-0064, 0068-0071). 
Regarding claim 37, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lu disclose a method wherein the plurality of parameters are based at least partly on a confidence value indicating a likelihood that the audio data includes a predefined expression (p. 0053-0054, 0058-0060, 0062-0064, 0068-0071). 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zad-Issa in view of Paquier and Visser and in further view of Solem et al. (PGPUB 2013/0346068), hereinafter referenced as Solem

Regarding claim 35, Zad-Issa in view of Paquier and Visser disclose a method as described above, but does not specifically teach wherein generating the audio output comprises content from a third-party application.
Solem disclose a system wherein generating the audio output comprises content from a third-party application (p. 0051), to provide underlying computing resources or infrastructure.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide flexibility to the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657